June 25, 2004


Mr. Julie B. Essenburg
Office of the City Attorney of City of Dallas
1500 Marilla Street, 7DN Dallas City Hall
Dallas, TX 75201
Mr. Eliot D. Shavin
4514 Cole Avenue, Suite 1015
Dallas, TX 75205

RE:   Case Number:  01-1012
      Court of Appeals Number:  05-98-01831-CV
      Trial Court Number:  95-11931-B

Style:      CITY OF DALLAS
      v.
      JAMES JENNINGS AND CHARLOTTE JENNINGS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |